Affirm and Opinion filed July 9, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01416-CR

                        EDUARDO ALFREDO SANCHEZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-56520-N

                              MEMORANDUM OPINION
                       Before Justices Moseley, Bridges, and Lang-Miers
                                   Opinion by Justice Bridges

       A jury convicted Eduardo Alfredo Sanchez of aggravated robbery with a deadly weapon

and assessed punishment at forty years’ imprisonment. See TEX. PENAL CODE ANN. § 29.03(a)

(West 2011). In two issues, appellant contends the sentence violates his constitutional rights

under both the United States and Texas Constitutions. We affirm the trial court’s judgment. The

background of the case and the evidence admitted at trial are well known to the parties, and we

therefore limit recitation of the facts. We issue this memorandum opinion pursuant to Texas

Rule of Appellate Procedure 47.4 because the law to be applied in the case is well settled.
          Appellant contends the forty-year sentence is grossly disproportionate to the crime and

inappropriate to the offender, in violation of the Eighth and Fourteenth Amendments to the

United States Constitution and Article I, Section 13 of the Texas Constitution. See U.S. CONST.

amend. VIII, XIV; TEX. CONST. art. I, § 13. Appellant asserts his drug use made him commit the

offense, his membership in a gang while in prison was for protection only, and he should have

been given a lighter sentence considering the circumstances of the offense. The State responds

that appellant has failed to preserve his complaints for appellate review and, alternatively, the

sentence is neither grossly disproportionate nor cruel or unusual punishment.

          Appellant did not complain about the sentence either at the time it was imposed or in a

motion for new trial. See TEX. R. APP. P. 33.1(a)(1); Castaneda v. State, 135 S.W.3d 719, 723

(Tex. App.—Dallas 2003, no pet.). Thus, appellant has not preserved this issue for appellate

review.

          Moreover, punishment that is assessed within the statutory range for an offense is neither

excessive nor unconstitutionally cruel or unusual. Kirk v. State, 949 S.W.2d 769, 772 (Tex.

App.—Dallas 1997, pet. ref’d); see also Jackson v. State, 680 S.W.2d 809, 814 (Tex. Crim. App.

1984). Aggravated robbery with a deadly weapon is a first-degree felony offense punishable by

imprisonment for life or for any term of not more than ninety-nine years or less than five years,

and an optional fine not to exceed $10,000. See TEX. PENAL CODE ANN. §§ 12.32, 29.03(b). The

jury heard testimony from Maheswar Tamang, the complainant, who described how appellant

came into his store, grabbed him around the neck, placed a gun against his neck, and threatened

to kill him unless he gave appellant “all the money.”

          During the punishment phase, appellant stipulated that he had misdemeanor convictions

for possession of marijuana in 2004 and 2008; a felony conviction for possession of a controlled



                                                 ‐2‐ 
substance in 2006; and a misdemeanor conviction for criminal mischief in 2009. Appellant said

his “methamphetamine problem” caused him to commit the instant offense. The jury heard

testimony from Vicki Martinez, who testified appellant hit her in the face and stole her car.

Balch Springs Officer Nation testified that when he stopped the car, appellant was in the

passenger seat. After Nation found a burnt marijuana cigarette in the ashtray and a gun under the

passenger seat where appellant had been sitting, he arrested appellant for unlawfully carrying a

weapon. The jury also heard testimony from Dallas police officer B.K. Nelson that appellant’s

tattoos showed he was a member of the prison gang Tango Blast. We conclude the record does

not support appellant’s complaint that the forty-year sentence is disproportionate. We resolve

appellant’s two issues against him.

       We affirm the trial court’s judgment.




Do Not Publish                                        /David L. Bridges/
Tex. R. App. P. 47                                    DAVID L. BRIDGES
121416F.U05                                           JUSTICE




                                               ‐3‐ 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


EDUARDO ALFREDO SANCHEZ,                            Appeal from the 195th Judicial District
Appellant                                           Court of Dallas County, Texas (Tr.Ct.No.
                                                    F11-56520-N).
No. 05-12-01416-CR       V.                         Opinion delivered by Justice Bridges,
                                                    Justices Moseley and Lang-Miers
THE STATE OF TEXAS, Appellee                        participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered July 9, 2013

                                                    
                                                    
                                                    
                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
 
 
                                                   JUSTICE


 
 
 
 




                                            ‐4‐